Case: 2:18-cv-00692-MHW-EPD Doc #: 141 Filed: 03/16/20 Page: 1 of 6 PAGEID #: 876




                  THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

   BRIAN GARRETT, et al.,                   )
                                            )   Case No. 2:18-cv-00692
               Plaintiffs,                  )
                                            )   Judge Michael H. Watson
   v.                                       )
                                            )   Chief Magistrate Judge Elizabeth P.
   THE OHIO STATE UNIVERSITY,               )   Deavers
                                            )
               Defendant.                   )
                                           )
                                           )
   DR. MARK CHRYSTAL, et al.,               )
                                            )   Case No. 2:19-cv-05272
               Plaintiffs,                  )
                                            )   Judge Michael H. Watson
   v.                                       )
                                            )   Chief Magistrate Judge Elizabeth P.
   THE OHIO STATE UNIVERSITY,               )   Deavers
                                            )
               Defendant.                  )
                                           )
                                           )
   STEVE SNYDER-HILL, et al.,               )
                                            )   Case No. 2:18-cv-00736
               Plaintiffs,                  )
                                            )   Judge Michael H. Watson
   v.                                       )
                                            )   Chief Magistrate Judge Elizabeth P.
   THE OHIO STATE UNIVERSITY,               )   Deavers
                                            )
               Defendant.                  )
                                           )
                                           )
   JAMES KHALIL, et al.,                    )
                                            )   Case No. 2:19-cv-04902
               Plaintiffs,                  )
                                            )   Judge Michael H. Watson
   v.                                       )
                                            )   Chief Magistrate Judge Elizabeth P.
   THE OHIO STATE UNIVERSITY,               )   Deavers
                                            )
               Defendant.                  )
                                           )
Case: 2:18-cv-00692-MHW-EPD Doc #: 141 Filed: 03/16/20 Page: 2 of 6 PAGEID #: 877




                           MOTION FOR STATUS CONFERENCE

       Plaintiffs in the above-referenced cases of Snyder-Hill, et al. v. The Ohio State
University, number 2:18-cv-00736, Khalil, et al. v. The Ohio State University, number 2:19-cv-
04902, Garrett, et al. v. The Ohio State University, number 2:18-cv-00692, and Chrystal, et al. v.
The Ohio State University, number 2:19-cv-05272 (“Plaintiffs”) hereby request that the Court
schedule a telephonic status conference at the earliest practical time. The purpose of the
requested conference is to discuss the timeline and procedure for restoring the above-captioned
cases to the active docket so that the 172 Plaintiffs represented by these cases can pursue their
claims and hold The Ohio State University (“OSU”) accountable. In support of this request,
Plaintiffs state the following:

       1. On February 24, 2020, Plaintiffs filed a letter with the Court reporting on the stalled
           mediation process and asking the Court to move forward with their claims. See
           Snyder-Hill, ECF No. 113.

       2. On March 6, 2020, OSU announced publicly that it had reached a settlement with the
           plaintiffs in a subset of later-filed related actions. OSU did not reveal any details
           about the amount of the settlement. Plaintiffs in the above-captioned cases were not
           and are not part of this settlement.

       3. As of the filing of this motion, there is no negotiation or active mediation between
           Plaintiffs and OSU. Plaintiffs have no confidence that the settlement reportedly
           reached with other plaintiffs will do even remote justice to the suffering and betrayal
           OSU caused.

       4. Given these circumstances, Plaintiffs respectfully request a telephonic court
           conference to set a timeline and process for (i) restoring their respective cases to the
           active docket; (ii) setting a schedule to permit Plaintiffs in the Snyder-Hill and
           Garrett cases leave to amend under Fed. R. Civ. P 15(a)(2), with OSU to respond
           after that amendment deadline; and (iii) setting a date certain for OSU to respond to

                                                  2
Case: 2:18-cv-00692-MHW-EPD Doc #: 141 Filed: 03/16/20 Page: 3 of 6 PAGEID #: 878




         the complaints in the Khalil and Chrystal cases.

      5. Plaintiffs have conferred with Defendant. Defendant stated that it is not participating
         in this filing and will file a separate response.



DATED: March 16, 2020                        Respectfully submitted,

                                             /s/
                                             SCOTT E. SMITH (0003749)
                                             Scott Elliot Smith, LPA
                                             5003 Horizons Drive, Suite 101
                                             Columbus, Ohio 43220
                                             Phone: 614.846.1700
                                             Fax: 614.486.4987
                                             E-mail: ses@sestriallaw.com
                                             E-mail: brn@sestriallaw.com

                                             /s/
                                             Ilann M. Maazel*
                                             Debra L. Greenberger*
                                             Marissa R. Benavides*
                                             EMERY CELLI BRINCKERHOFF
                                               & ABADY LLP
                                             600 Fifth Ave, 10th Floor
                                             New York, NY 10075
                                             Phone: 212-763-5000
                                             Fax: 212-763-5001
                                             E-mail: imaazel@ecbalaw.com
                                             E-mail: dgreenberger@ecbalaw.com

                                             /s/
                                             Adele P. Kimmel*
                                             PUBLIC JUSTICE, P.C.
                                             1620 L Street, NW, Suite 630
                                             Washington, DC 20036
                                             Phone: (202) 797-8600
                                             Fax: (202) 232-7203
                                             E-mail: akimmel@publicjustice.net

                                             * Admitted pro hac vice

                                             COUNSEL FOR SNYDER-HILL AND KHALIL
                                             PLAINTIFFS


                                                3
Case: 2:18-cv-00692-MHW-EPD Doc #: 141 Filed: 03/16/20 Page: 4 of 6 PAGEID #: 879




                                     /s/
                                     Simina Vourlis
                                     (Trial Attorney) #0046689
                                     The Law Office of Simina Vourlis
                                     856 Pullman Way
                                     Columbus, OH 43212
                                     (614) 487-5900
                                     (614) 487-5901 fax
                                     svourlis@vourlislaw.com

                                     /s/
                                     Rex A. Sharp
                                     Ryan C. Hudson
                                     Larkin Walsh
                                     Sarah T. Bradshaw
                                     SHARP BARTON, LLP.
                                     5301 W. 75th Street
                                     Prairie Village, KS 66208
                                     (913) 901-0505
                                     (913) 901-0419 fax
                                     rex@sharpbarton.com
                                     ryan@sharpbarton.com
                                     larkin@sharpbarton.com
                                     sarah@sharpbarton.com

                                     Robert Allard
                                     CORSIGLIA, MCMAHON AND ALLARD, LLP
                                     96 North Third Street, Suite 620
                                     San Jose, CA 95112
                                     (408) 289-1417
                                     (408) 289-8127 fax
                                     rallard@cmalaw.net

                                     Jonathan Little
                                     SAEED AND LITTLE, LLP
                                     133 W. Market St. #189
                                     Indianapolis, IN 46204
                                     317-721-9214
                                     jon@sllawfirm.com




                                        4
Case: 2:18-cv-00692-MHW-EPD Doc #: 141 Filed: 03/16/20 Page: 5 of 6 PAGEID #: 880




                                     Stephen Estey
                                     ESTEY & BOMBERGER LLP
                                     2869 India Street
                                     San Diego, CA 92103
                                     619-295-0035
                                     619-295-0172 fax
                                     steve@estey-bomberger.com

                                     Daniel R. Karon (#0069304)
                                     KARON LLC
                                     700 W. St. Clair Ave., Suite 200
                                     Cleveland, OH 44113
                                     Tel.: 216.622.1851
                                     dkaron@karonllc.com

                                     Joseph Sauder
                                     SAUDER SCHELKOPF LLC
                                     555 Lancaster Avenue
                                     Berwyn, PA 19312
                                     (610) 200-0580
                                     (610) 421-1326
                                     jgs@sstriallawyers.com

                                     COUNSEL FOR GARRETT AND CHRYSTAL
                                     PLAINTIFFS




                                        5
Case: 2:18-cv-00692-MHW-EPD Doc #: 141 Filed: 03/16/20 Page: 6 of 6 PAGEID #: 881




                               CERTIFICATE OF SERVICE

       A copy of this document was served by the Court’s ECF System on all counsel of record

on March 16, 2020, pursuant to Fed. R. Civ. P. 5(b)(2)(E).




                                                   /s/ Debra L. Greenberger
                                                   Debra L. Greenberger




                                               6
